Citation Nr: 1232900	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim for a higher rating for his bilateral hearing loss, the Veteran testified at a videoconference hearing in May 2011 before the undersigned Veterans Law Judge of the Board.

Since the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

During his videoconference hearing, the Veteran submitted additional pertinent evidence (specifically, an August 2011 report of private audiological testing).  The RO forwarded this evidence on to the Board; the Board received it in September 2011, and the Veteran has waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

His hearing acuity was last evaluated for VA compensation purposes in January 2010, so more than 21/2 years ago and nearly 3.  During his May 2011 videoconference hearing before the Board, he took exception with that examiner's findings, especially when comparing the pure tone threshold losses in decibels (he pointed out they were "80+") with the speech recognition scores.  He also alleged the examiner seemed "biased" against his claim from the very outset and outright arrogant and hostile towards him.  So he requested another VA compensation examination and offered the results of the private hearing test mentioned as reason or justification for having him reexamined, also because he claims his hearing has worsened since that January 2010 VA examination.

When a claimant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Nevertheless, the Veteran needs to be reexamined to reassess the severity of his bilateral hearing loss, not just as a matter of course because of the amount of time that has passed since his last VA compensation examination, rather,  more so because of the testimony he provided under oath during his May 2011 videoconference hearing before the Board of worsening hearing loss since the January 2010 VA examination and the additional evidence he submitted during his hearing to try and refute that VA examiner's findings.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA is not obligated to provide another examination based on mere passage of time since an otherwise adequate examination); but see, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran's representative asserted during the hearing that QTC examinations in Oklahoma generally have been of poor quality and reliability, so he and the Veteran have requested that this additional VA compensation examination be performed, instead, at a VA medical center.

This additional examination is especially needed to determine the functional effects of this disability, both in terms of occupational functioning and day-to-day activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10.

For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  It must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a pure tone audiometry test, and the examination must be conducted without the use of hearing aids.

Regarding the copy of the hearing evaluation performed in August 2011 at the private facility (Indian Hospital in Claremore, Oklahoma), which the Veteran submitted during his videoconference hearing before the Board, although this examination report reflects that speech recognition tests were performed, the specific type of test is not indicated, so it is unclear whether the speech recognition test conducted was the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a).  This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined that the Court, itself, could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand uninterpreted audiograms for interpretation.  As a result, the Board finds that clarification from Indian Hospital and/or the private audiologist who performed that August 2011 audiological testing is necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

So, on remand, the Veteran and his representative should be notified that if the Veteran wants VA to use the data from this August 2011 private report (or more current data from private providers) in evaluating his bilateral hearing loss disability, it has to be specified whether the speech discrimination test used was the Maryland CNC test, and it is equally preferably that any report provided lists the pure tone audiometry results not just graphically but as prescribed by 38 C.F.R. § 4.85(a) to determine the specific threshold losses in the relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).

Also, if the Veteran has received more recent evaluation or treatment of his hearing loss, these records also should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (specifically regarding VA records, VA has constructive, if not actual, notice of them because they are maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  With any necessary authorization, completion and submission of VA Form 21-4142, obtain all relevant medical evaluation or treatment records that are not duplicates of those already in the claims file.

In particular, contact Indian Hospital and/or the private audiologist who performed the August 2011 audiological testing and request that he identify the speech discrimination test utilized during that August 2011 hearing evaluation, especially insofar as whether it was done using the Maryland CNC.  Also ask that he preferably provide the pure tone threshold findings in numerical (not just graphical) form to better correlate these results with 38 C.F.R. § 4.85 in terms of the amount of hearing loss (threshold losses) in the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hz.

Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 3.159(c)(1).  If, for whatever reason, this examiner is no longer available or does not respond to this request, make a notation of this in the record and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After completion of the above, schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.  If possible, schedule this reexamination at a VA medical center, rather than on contract with QTC Medical Services, but only in the event this is a viable option.

The claims file, including a complete copy of this remand and the report of the August 2011 private audiological evaluation performed at Indian Hospital (and any additional evidence obtained from this other facility on remand), must be made available to and reviewed by the VA examiner for the pertinent medical and other history of the Veteran's hearing loss.

The VA examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, both in terms of his occupational functioning and day-to-day activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate this claim for a higher, i.e., compensable rating for the bilateral hearing loss in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


